Citation Nr: 1817412	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-39 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the RO in Houston, Texas, which has jurisdiction.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for PTSD in October 2003 which was denied in an unappealed October 2004 rating decision.

2.  An unappealed October 2005 rating decision continued to deny service connection for a back disability.

3.  An unappealed March 2008 rating decision continued to deny service connection for PTSD on the basis that no new and material evidence had been received.

4.  VA next received the Veteran's claim for service connection for PTSD on April 29, 2010, and service connection for PTSD was subsequently awarded as of such date in June 2011.

CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 29, 2010, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 	 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2)(i). 

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies. In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400 (r), 3.400(q)(2).  The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his current application.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); Rudd v. Nicholson, 20 Vet. App. 296, 299 -00 (2006).  The Veteran has not indicated that the October 2004, October 2005 or March 2008 rating decisions contained CUE.

There is another exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  Newly discovered service treatment records (STRs) can serve as a basis for providing an early effective date.  38 C.F.R. § 3.156 (c) (2017).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c)(1).  No additional service records have been associated with the file, as such this exception is not applicable to this claim.

The June 2011 rating decision on appeal granted service connection for PTSD  and assigned an effective date of April 29, 2010, the date of the Veteran's claim for service connection for the condition.  The Veteran asserts that the effective date for service connection for PTSD should be earlier based on the Veteran's original claim of entitlement to service connection for PTSD received by VA in October 2003.  However, there is no outstanding claim that is related to the October 2003 submission.

The Veteran's PTSD claim was originally denied in an October 2004 rating decision.  He was notified of this decision in a November 2004  letter.  He did not appeal the decision and it became final.  An October 2005 rating decision reopened and denied the claim.  The Veteran filed a notice of disagreement in November 2005 and in September 2006, he submitted a substantive appeal.  However, the substantive appeal was premature as the statement of the case had not been issued until December 2006; therefore, the October 2005 rating decision became final.  In August 2007, the Veteran requested to reopen the claim and in an unappealed March 2008 rating decision, his application was denied.  

In April 2010, the Veteran again requested to reopen the claim of service connection for PTSD.  In a June 2011 rating decision, the RO granted service connection for PTSD and assigned an effective date of April 29, 2010, the date of the petition to reopen. 

The Board has considered the Veteran's contentions. Specifically, he contends that he was a combat veteran and his April 2010 claim is not a "new" claim, but the same claim that he initially filed in October 2003.  However, the evidence does not contain proof of combat service, and there is no evidence of an informal or formal claim for service connection for PTSD, or a written intent to file an application to reopen his previously denied claim filed after the March 2008 denial and prior to the April 29, 2010, application to reopen.  

Therefore, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim of  service connection on April 29, 2010.  There is no legal entitlement to an earlier effective date of service connection for PTSD.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).


ORDER

An effective date prior to April 29, 2010, for service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


